UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TIFFANY ANA ROSADO,

                               Plaintiff,                      No. 18-CV-2177 (KMK)

                                                              ORDER ADOPTING R&R
        V.


 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                               Defendant.


KENNETH M. KARAS, United States District Judge:

       Tiffany Ada Rosado ("Plaintiff") brings this Action against the Acting Commissioner of

Social Security (the "Commissioner"), pursuant to 42 U.S.C. § 405(g) and § 1383(c)(3),

challenging the decision of an administrative law judge (the "ALJ'') to deny Plaintiff's application

for supplemental security income on the ground that Plaintiff was not disabled within the meaning

of the Social Security Act, 42 U.S.C. § 423 et seq. The Court referred the case to Magistrate Judge

Judith C. McCarthy ("Judge McCarthy") pursuant to 28 U.S.C. § 636(b)(l)(A). (Dkt. No . 6.)

Plaintiff and the Commissioner cross-move for judgment on the pleadings. (Dkt. Nos. 12, 14.)

Judge McCarthy issued a Report and Recommendation ("R&R") recommending that the Court

grant Plaintiff's Motion to the extent that the case be remanded for further administrative

proceedings consistent with the R&R, and deny the Commissioner's Cross-Motion. (R&R 24

(Dkt. No. 17).) No objections were filed.

       Because no objections have been filed, the Court reviews the R&R "only for clear error on

the face of the record." See Brennan v. Colvin, No. 13-CV-6338, 2015 WL 1402204, at *l

(S .D.N.Y. Mar. 25, 2015) (internal quotation marks omitted); see also Iannalo v. Astrue, No. 10-
CV-7602, 2012 WL 523619, at *1 (S.D.N.Y. Feb. 16, 2012) (same). Having reviewed the R&R

for clear error and finding none, the Court adopts the R&R in its entirety.

       Accordingly, it is hereby:

       ORDERED that Plaintiff's Motion for Judgment on the Pleadings is granted to the extent

that the case be remanded for further administrative proceedings consistent with the R&R, and the

Commissioner's Cross-Motion is denied.          Accordingly, the case is remanded for further

administrative proceedings consistent with the R&R. The Clerk of Court is respectfully directed

to terminate the pending Motions. (Dkt. Nos. 12, 14).

SO ORDERED.

 Dated:    May_h__, 2019
           White Plains, New York


                                                                               JUDGE




                                                 2
